CHIEF JUSTICE
 CAROLYN WRIGHT                                                                              LISA MATZ
JUSTICES                                                                                 CLERK OF THE COURT
 DAVID L. BRIDGES                                                                            (214) 712-3450
 MOLLY FRANCIS                                                                         lisa.matz@5th.txcourts.gov
 DOUGLAS S. LANG
                                                                                            GAYLE HUMPA
 ELIZABETH LANG-MIERS
 ROBERT M. FILLMORE                      Court of Appeals                              BUSINESS ADMINISTRATOR
                                                                                            (214) 712-3434
 LANA MYERS
 DAVID EVANS                      Fifth District of Texas at Dallas                  gayle.humpa@5th.txcourts.gov
 DAVID LEWIS                              600 COMMERCE STREET, SUITE 200                      FACSIMILE
 ADA BROWN                                     DALLAS, TEXAS 75202                          (214) 745-1083
 CRAIG STODDART                                   (214) 712-3400
                                                                                               INTERNET
 BILL WHITEHILL
                                                                                       HTTP://5TH.TXCOURTS.GOV
 DAVID J. SCHENCK



                                                               June 2, 2015


     Sheyenne Liles
     No. 01956109
     Murray Unit
     1916 N. Hwy 36 Bypass
     Gatesville, TX 76596

     Re:       05-14-01386-CR
               Sheyenne Liles v. The State of Texas

     Dear Ms. Liles:

            Your attorney has filed a brief in which she states she has determined your appeal is frivolous
     and without merit. A copy of that brief is enclosed with this letter.

             You have a right, if you so desire, to file a pro se response. Counsel has informed the Court
     that a copy of the record has been mailed to you. Therefore, we will not separately order that the
     record be made available to you. If you desire to file a pro se response, you must file it by July 21,
     2015. Otherwise, your case will be submitted upon the brief of your attorney.

                                                              Sincerely,

                                                    /s/       Lisa Matz, Clerk


     Enclosure

     ltr:mrh